Case 8:17-cv-01397-JVS-JDE Document 244 Filed 06/14/19 Page 1 of 2 Page ID #:8506




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
    2   Including Professional Corporations
      SASCHA HENRY, Cal. Bar No. 191914
    3 JONATHAN D. MOSS, Cal. Bar No. 252376
      shenry@sheppardmullin.com
    4 jmoss@sheppardmullin.com
      333 South Hope Street, 43rd Floor
    5 Los Angeles, CA 90071-1422
      Telephone: 213.620.1780
    6 Facsimile: 213.620.1398
    7 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
    8   Including Professional Corporations
      ABBY H. MEYER, Cal. Bar No. 294947
    9 ameyer@sheppardmullin.com
      650 Town Center Drive, Fourth Floor
   10 Costa Mesa, CA 92626-1993
      Telephone: 714.513.5100
   11 Facsimile: 714.513.5130
   12 Attorneys for Defendant Younique, LLC
   13
                                   UNITED STATES DISTRICT COURT
   14
                CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   15
   16
      MEGAN SCHMITT, DEANA                       Case No. 8:17-cv-01397-JVS-JDE
   17 REILLY, CAROL ORLOWSKY, and
      STEPHANIE MILLER BRUN,                     ORDER RE JOINT STIPULATION
   18 individually and on behalf of              CONTINUING TRIAL SETTING
      themselves and all others similarly        CONFERENCE AND HEARING ON
   19 situated,                                  YOUNIQUE, LLC’S MOTION FOR
                                                 DECERTIFICATION
   20                     Plaintiffs,
                                                 The Hon. James V. Selna
   21            v.                              Santa Ana, Courtroom 10C
   22 YOUNIQUE, LLC                              SACC filed:    January 4, 2018
   23                     Defendant.
   24
   25
   26
   27
   28

                                                -1-
        SMRH:4851-0594-9594.1                                  ORDER ON JOINT STIPULATION
Case 8:17-cv-01397-JVS-JDE Document 244 Filed 06/14/19 Page 2 of 2 Page ID #:8507




    1                                              ORDER
    2            The Court, having considered the Parties’ joint stipulation and, finding good
    3 cause to modify the schedule, hereby orders:
    4            The following dates and deadlines are vacated, and shall be modified as
    5 follows:
    6            a.       The trial setting conference and hearing on defendant’s motion to
    7 decertify be taken off calendar; and
    8            b.       The deadline by which plaintiffs will file a motion for preliminary
    9 approval is July 29, 2019.
   10
   11 IT IS SO ORDERED.
   12
   13 Dated: June 14, 2019
   14                                             Hon. James V. Selna
                                                  United States District Judge
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                       -2-
        SMRH:4851-0594-9594.1                                            ORDER ON JOINT STIPULATION
